COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-16-00257-CV


IN RE LARRY JOE MORGAN                                                   RELATOR



                                      ----------

                           ORIGINAL PROCEEDING
                       TRIAL COURT NO. 236-282599-15

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: GABRIEL, GARDNER, and WALKER, JJ.

DELIVERED: July 26, 2016




      1
       See Tex. R. App. P. 47.4.